 

AMENDMENT NO. 1

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-11-032

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

INTERNATIONAL SPACE COMPANY KOSMOTRAS

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

 

 

 

 

PREAMBLE

 

This Amendment No. 1 (the “Amendment”) to the Contract for Launch Services No.
IS-11-032, signed on June 14, 2011 between Iridium Satellite LLC and
International Space Company Kosmotras (the “Contract”) is entered into on this
25th day of September, 2012, by and between Iridium Satellite LLC, a limited
liability company organized and existing under the laws of Delaware, having its
office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and
International Space Company Kosmotras, a Russian company, having its office at
7, Sergey Makeev St., bld. 2, Moscow 123100, Russian Federation (“Contractor”).

 

RECITALS

 

WHEREAS, Customer has exercised its option to convert one (1) Optional Launch to
a Firm Launch with a Launch Date of [***];

 

WHEREAS, the Parties have agreed to adjust the date by which Customer must
exercise the remaining five (5) Optional Launches; and

 

WHEREAS, the Parties now desire to amend Section 5 and Exhibit B of the
Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

 

Article 2: Section 5.2.2 of the Contract is hereby modified by (i) deleting the
date “[***]” immediately before the text “Customer shall provide Contractor” in
the first line and (ii) inserting the date “[***]” in place thereof.         

 

Article 3: Exhibit B of the Contract is deleted and replaced in its entirety
with the Exhibit B attached hereto.

  

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information



 

2

 

 

Article 4: The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled, as confirmed in writing promptly
upon occurrence:

 

(A)Signature of the Amendment by both Parties; and

 

(B)Receipt by the Customer of definitive evidence that the Government(s) of the
Russian Federation, Ukraine and/or Kazakhstan, as required, have authorized the
continuation of the Dnepr Launch Program.

 

Article 5: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

Article 6: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer For Contractor

 

IRIDIUM SATELLITE LLC  

INTERNATIONAL SPACE COMPANY

KOSMOTRAS

      Signature: /s/ S. Scott Smith   Signature: /s/ Vladimir A. Andreev        
  Name: S. Scott Smith   Name: Vladimir A. Andreev           Title:

Executive Vice President,

Satellite Development &

Operations

  Title:

Director General

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

 

3

 

 

EXHIBIT B

 

LAUNCH SCHEDULE

 

Launch Mission   Start Date of Launch Slot   Launch Date [***]   [***]   [***]  
        [***]   [***]   [***]           [***]   [***]   [***]           [***]  
[***]   [***]           [***]   [***]   [***]           [***]   [***]   [***]

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

 

4

